Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered December 10, 2002, convicting defendant, after a jury trial, of robbery in the first and second degrees (two counts each) and intimidating a victim or witness in the second and third degrees, and sentencing him to an aggregate term of 10 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification with respect to the first victim. This victim had seen defendant on prior occasions and made a reliable identification immediately after the second criminal incident.
We perceive no basis for reducing the sentence. Concur— Buckley, PJ., Williams, Lerner, Gonzalez and Sweeny, JJ.